                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


ANTHONY DAVID TEAGUE, #1976916                   §
                                                 §
VS.                                              §                 CIVIL ACTION NO. 4:16cv814
                                                 §
DIRECTOR, TDCJ-CID                               §



                                    ORDER OF DISMISSAL

       The above-entitled and numbered civil action was referred to United States Magistrate Judge

Kimberly C. Priest Johnson, who issued a Report and Recommendation concluding that the petition

for writ of habeas corpus should be denied and the case dismissed with prejudice. Petitioner filed

objections. The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration. After

reviewing the Report and Recommendation and conducting a de novo review of Petitioner’s

objections, the Court concludes the findings and conclusions of the Magistrate Judge are correct, and

adopts the same as the findings and conclusions of the Court.

       Many of Petitioner’s objections are simply reassertions of arguments he previously raised.

For example, Petitioner reasserts that he raised the issue of prosecutorial misconduct before the

Texas Court of Criminal Appeals; that the Magistrate Judge“repeats the errors of the state court” in

respect to his erroneous jury charge issue; and that the Magistrate Judge erroneously shifted the

burden of his improper jury selection issue to him. Dkt. # 56. The Magistrate Judge addressed each

of these issues in the Report and concluded they provided no grounds for relief. In sum, Petitioner



                                                 1
    fails to provide a valid basis for his objections, or demonstrate how the Magistrate Judge’s

    recommendation is incorrect.
.
           Accordingly, it is ORDERED the petition for writ of habeas corpus is DENIED, and the

    case is DISMISSED with prejudice. A certificate of appealability is DENIED. It is further

    ORDERED all motions by either party not previously ruled on are hereby DENIED.

        SIGNED this 27th day of January, 2020.




                                     ___________________________________
                                     AMOS L. MAZZANT
                                     UNITED STATES DISTRICT JUDGE




                                                 2
